Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
Authorization for this Examiner's amendment is pending a response from Applicant’s Attorney Vadim Braginski (Reg. No. 58,031).

The application was amended as follows:

1.	(Currently Amended) 	An apparatus of an optical scanner for scanning a subject, the apparatus comprising: an interface circuit including an input to receive a plurality of images from a plurality of image-capture devices; an input to receive an activation signal; circuitry coupled to the interface circuit and the input, the circuitry operative to execute an evaluation phase in response to the activation signal, and an acquisition phase in response to the evaluation phase, wherein: in the evaluation phase, a first set of images is captured via the plurality of image capture devices and processed to produce a virtual frame comprising a plurality of regions, each region containing a reduced-data image frame that is based on a corresponding one of the plurality of images; in the evaluation phase, attributes of each of the plurality regions of the virtual frame are assessed according to first predefined criteria, and operational parameters for the acquisition phase are set based on a result of the assessment; and in the acquisition phase, a second set of at least one image is captured via at least one of the plurality of image-capture devices according to the set operational parameters.

Examiner’s Response
This is in response to Applicant’s amendment/response filed on 10/21/2021, which has been entered and made of record.

Allowable Subject Matter
The following is the Examiner’s statement of reasons for allowance: Claims 1 – 20 are allowed. Applicant’s arguments regarding claims 1 and 13 (See Remarks filed 10/21/2021) have been fully considered and are persuasive.

Regarding independent claims 1 and 13, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: wherein: in the evaluation phase, a first set of images is captured via the plurality of image capture devices and processed to produce a virtual frame comprising a plurality of regions, each region containing a reduced-data image frame that is based on a corresponding one of the plurality of images; in the evaluation phase, attributes of each of the plurality regions of the virtual frame are assessed according to first predefined criteria, and operational parameters for the acquisition phase are set based on a result of the assessment.




____________________________________________________________________________________
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666